Title: From George Washington to Richard Henry Lee, 2 August 1789
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
New York Augt 2d 1789

The extreme hurry in which I have been thrown for several days, to compare the merits and pretensions of the several applicants for appointments, under the Revenue Law (in order that the nominations might speedily follow the passage of the Collection Bill) has prevented my acknowledging the receipt of your favor of the 27th Ulto until this time.

Mr Charles Lee will certainly be brot forward as Collector of the Port of Alexandria—but for the reason you have assigned, & from a persuation that Mr Thos Lee is under a mistake with respect to the supposed emoluments of the Office at Dumfries, I think it would be best that Scott should go there; which will give poor Hanson (who is worthy of something better if with propriety it could be given him) the Surveyorship at Alexandria.
As I am perfectly unacquainted with the Port of Yeocomico, and with the characters living there, I would thank you for naming a fit person as a Collector for that District by the bearer, or by ten oclock A.M. tomorrow.
I thought you looked badly the other day, but not having heard of your indisposition I said nothing. I hope your health is quite restored—I am unable to sit yet without (soft) Cushings; but have assurances from the Doctors that in a few days more I may expect to be relieved from this inconvenience. I am Dear Sir Your Most Obedt & Very Hble Servt

Go: Washington

